UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 EQUARN WHITE,

                Petitioner,

        -v-                                                         Case # 18-CV-6849-FPG
                                                                    TRANSFER ORDER
 JOSEPH NOETH,

             Respondent.
___________________________________

       Pro se Petitioner Equarn White, an inmate at the Attica Correctional Facility, filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2254 in the Eastern District of New York.

ECF No. 1. Petitioner alleges that he was improperly deprived of good time credit in violation of

his constitutional rights. Because Petitioner appeared to be challenging the denial of good time

credits by Respondent Joseph Noeth, then Superintendent of the Attica Correctional Facility, the

Eastern District transferred this action to the Western District of New York. ECF No. 4. However,

Petitioner’s state court challenge to the loss of good time credits was brought in Dutchess County.

ECF No. 1 at 31. Moreover, while the Petitioner names Joseph Noeth as the respondent, Petitioner

appears to claim that he was improperly deprived of good time credits while incarcerated at Green

Haven Correctional Facility, which is also located in Dutchess County. See id. at 31-32.

       It has been brought to the Court’s attention that the same petition is currently pending in

the Southern District of New York. See White v. Noeth, No. 7:19-CV-97, ECF Nos. 1, 4. Both

the petition (ECF No. 1) and the transfer order (ECF No. 4) filed in the Southern District case

appear identical to those filed in this case. The Southern District has granted Petitioner in forma

pauperis status and directed Respondent to answer the petition.




                                                1
        Because all records relating to Petitioner’s challenge to the loss of good time credits are

located in the Southern District of New York, this Court transfers the case there. See, e.g., Braden

v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 499 (1973).

        Accordingly, the Court’s Scheduling Order (ECF No. 6) is VACATED except as to

Petitioner’s in forma pauperis motion, and the Court ORDERS that this case be transferred to the

United States District Court for the Southern District of New York. Once the case has been

transferred, the Clerk of Court is directed to mail a copy of this order to Petitioner and close the

case.

        IT IS SO ORDERED.

Dated: April 4, 2019                          ______________________________________
       Rochester, New York                    HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                 2
